Citation Nr: 1739397	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-09 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an extraschedular evaluation for the service connected right wrist fracture, status post right wrist fusion, with history of nonunion navicular.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1977 to October 1983.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois.  In pertinent part, by way of that rating decision, the RO increased the right wrist rating to 30 percent, effective November 22, 2010.  The Veteran perfected an appeal of the rating assigned.

In September 2015, the Board issued a decision denying the Veteran's right wrist increased rating claim.  The Board's decision considered the matter on both a schedular and extraschedular basis.  The Veteran appealed to the Court of Appeals for Veterans Claims (the Court).  This appeal included argument on the matter of whether an extraschedular rating is warranted for the right wrist, but made no mention of the schedular rating.  As such, the Court deemed any appeal of the schedular determination abandoned.  See April 2017 Memorandum Decision, footnote 1.  The Court vacated the part of the September 2015 Board decision addressing whether extraschedular consideration is warranted and remanded the matter for additional consideration.  The Board's jurisdiction is now limited to the extraschedular consideration question alone.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As the question remaining at issue involves whether extraschedular consideration is warranted for the Veteran's right wrist disability, the Board set out to review the claims file for evidence related to the Veteran's symptoms and the impact these symptoms have on factors such as his employment.  

In a statement received by VA on July 7, 2011, two days after the rating decision on appeal was issued, the Veteran reported receiving treatment for his wrist at "HINES VA HOSPITAL."  A review of the Veteran's claims file reveals that there are no VA clinical records within the claims file dated after May 2011.  No records were added to the file subsequent to the Veteran's July 2011 report of treatment.  The Board finds that a review of these potentially relevant treatment records is necessary in order to consider whether a basis exists for referring the Veteran's claim to the Director of Compensation Services for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records dating since May 2011 related to treatment of the Veteran's right wrist, to include from the Hines VA Hospital, or any other VA healthcare facility from which the Veteran received treatment.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  And additional development deemed necessary should be performed.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




